United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.E., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Santa Clarita, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1494
Issued: December 24, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 30, 2015 appellant, through counsel, filed a timely appeal from a June 3, 2015
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and schedule award benefits under 5 U.S.C. § 8106(c)(2).
FACTUAL HISTORY
On August 18, 2010 appellant, then a 40-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that he sustained neck, arm, and knee injuries as a result of
1

5 U.S.C. § 8101 et seq.

his federal employment. The reverse of the claim form indicated that he had stopped working as
of June 17, 2010. In an accompanying statement, appellant indicated that his job duties involved
loading and unloading trucks. The medical evidence shows that he underwent a left elbow ulnar
nerve release on June 25, 2010.
OWCP accepted the claim on October 7, 2010 for lesion of the left ulnar nerve. In
addition, it has accepted a neck sprain, bilateral knee derangement, displacement of cervical
intervertebral disc without myelopathy, and brachial neuritis or radiculitis.
Appellant remained off work and received treatment from Dr. Narinder Grewal, a Boardcertified anesthesiologist. In a work capacity evaluation (Form OWCP-5c) dated October 4,
2012, Dr. Grewal provided work restrictions, which included three to four hours of sitting. The
employing establishment offered appellant a part-time sedentary position on January 4, 2013.
Appellant refused the offer on January 7, 2013, asserting that he could not physically perform the
position.
On February 13, 2013 the employing establishment offered appellant a full-time position
as a customer care agent. The physical requirements of the customer care agent were reported as
sitting up to eight hours with some standing, simple grasping up to eight hours intermittently,
pushing/pulling of a computer mouse up to eight hours, and fine manipulation using a keyboard
up to eight hours. Appellant submitted a February 18, 2013 note from Dr. Grewal indicating that
appellant could not perform the offered position.
OWCP prepared a statement of accepted facts (SOAF) dated April 4, 2013 and referred
appellant to Dr. G.B. Ha’Eri, a Board-certified orthopedic surgeon, for a second opinion
examination and opinion regarding work restrictions. In a report dated May 1, 2013, Dr. Ha’Eri
provided a history and results on examination. With respect to the position of customer care
agent, Dr. Ha’Eri opined that appellant was not capable of performing the position as he had to
repeatedly use his hands eight hours per day with no breaks.
The record indicates that on May 28, 2013 appellant underwent an authorized C4-6
anterior microdiscectomy and interbody fusion surgery. In a toxicology report dated August 13,
2013, he tested positive for one prescription drug, Tapentadol, and for THC-COOH. The report
indicated that the referring physician was Dr. Hrair Darakjian, a Board-certified orthopedic
surgeon.
On December 24, 2013 OWCP prepared a new SOAF and again referred appellant to
Dr. Ha’Eri for a second opinion examination. In a December 24, 2013 letter, the employing
establishment discussed the offered position of customer care agent and asserted that appellant
could sit or stand as needed for comfort, and there was no continuous typing.
In a report dated February 5, 2014, Dr. Ha’Eri provided a history and results on
examination. He diagnosed left elbow cubital tunnel syndrome, bilateral knee patellofemoral
stress syndrome, cervical sprain/strain, and aggravation of preexisting multilevel cervical
degenerative disc disease and protrusions, giving rise to neck pain and upper extremity
radiculopathies, left worse than right. Dr. Ha’Eri opined that the degenerative cervical condition
was permanently aggravated by the employment injury. He indicated that the cervical surgery

2

had failed and appellant continued to have neck pain and stiffness associated with bilateral upper
extremity radiculopathy. As to the offered position, Dr. Ha’Eri reported: “It is my opinion that
the claimant is able to return to a sedentary work as long as he has 15-minute breaks every 2
hours. The job offer of customer care agent was reviewed and it seems a suitable position for
him.”
In a toxicology report dated March 17, 2014, appellant tested for positive for two
nonprescribed substances: THC-COOH and 7-Aminoclonazepam. He did not test positive for
any prescribed medications.
On March 28, 2014 the employing establishment offered appellant the full-time position
of customer care agent. Appellant refused the job offer, indicating that it was not medically
suitable.
Appellant submitted an April 3, 2014 report from Dr. Darakjian, who provided a history
and results on examination, indicating that he had reviewed records, including the job of
customer care agent. As to examination results, Dr. Darakjian noted spasm and tenderness of the
cervical paraspinal muscles, with paresthesias in both hands involving C6 and C7 nerve
distribution. He diagnosed status post cervical anterior interbody fusion with residual
radiculopathy, and status post left cubital tunnel syndrome. Dr. Darakjian reported that appellant
would continue to take pain medication, Nucynta (Tapentadol) and Neurontin (Gabapentin), and
was currently managing his pain well with this medication. According to him, the medication
made appellant drowsy, and he had difficulty sitting in one position more than 45 minutes at a
time Dr. Darakjian reported that appellant was not able to do repetitive movements, such as
typing on a keyboard or using a computer mouse more than 15 minutes at a time. He concluded,
“Based on my evaluation and review of records that have been provided to me, I am of the
opinion that the patient is not capable of performing the duties of customer care agent for a call
center due to the length of time needed to focus, sit, and use the hands to operate the computer.
Dr. Darakjian remains totally disabled.”
By letter dated April 18, 2014, OWCP advised appellant that it found the job offer of
customer care agent suitable. It found that Dr. Ha’Eri represented the weight of the medical
evidence. Appellant was advised of the provisions of 5 U.S.C. § 8106(c)(2) and further advised
if he failed to accept the position he should provide written explanation of reasons within 30
days.
Appellant submitted a letter on May 8, 2014 in which he asserted that the SOAF was not
entirely accurate as he was only a supervisor from 2004 to 2006 for a couple of months a year.2
He again opined that the job offered was not medically suitable based on the evidence. The
record contains a toxicology report dated May 12, 2014, indicating that appellant did not test
positive for any prescribed medication. In a toxicology report dated June 5, 2014, appellant
again did not test positive for any prescribed medication by Dr. Darakjian. The positive results
were for Tramadol, Zolpidem, and 7 -- Aminoclonazepam.

2

The December 24, 2013 SOAF had indicated that appellant worked as a supervisor in the year prior to his
injury.

3

By letter dated June 27, 2014, OWCP advised appellant that the reasons for refusing the
job offer were not acceptable. It advised him that he had an additional 15 days to accept the
position or his entitlement to wage-loss compensation and schedule award benefits would be
terminated.
On August 4, 2014 appellant submitted a July 3, 2014 report from Dr. Darakjian, who
provided results on examination. Dr. Darakjian indicated that appellant reported persistent pain,
with weakness in the hands. He reported that he was concerned that appellant’s pain medications
will make it difficult for him to focus, use a keyboard or watch a computer screen. Dr. Darakjian
noted that he had found in his April 3, 2014 report that appellant could not perform the customer
care agent position, and his opinion remained unchanged.
By decision dated July 16, 2014, OWCP terminated wage-loss compensation and
entitlement to a schedule award effective July 16, 2014 pursuant to 5 U.S.C. § 8106(c)(2). It
found Dr. Ha’Eri represented the weight of the medical evidence, as there was no evidence from
a treating physician disputing his findings. With regard to medications, OWCP found that the
toxicology reports dated May 12 and June 5, 2014 did not test positive for the prescribed
medications. It also stated that there were August 13, 2013 and March 17, 2014 which were
positive for THC-COOH, which was indicative of marijuana use, and Dr. Darakjian did not
address this finding.
In a report dated August 28, 2014, Dr. Darakjian indicated that appellant continued to
report neck pain. He stated that appellant reported that the prescribed medication of Nucynta and
Gabapentin made him sleepy. Dr. Darakjian stated that appellant was disabled “as he is not able
to do even the modified duties that have been provided to him due to the fact that he has
difficulty with prolonged sitting, repetitive use of the hands, typing, focusing and concentrating
on his work.”
Appellant requested a telephone hearing with an OWCP hearing representative, which
was held on March 18, 2015. At the hearing, he argued that the claim should be expanded to
include a permanent aggravation of the cervical condition.
By decision dated June 3, 2015, the hearing representative affirmed the July 16, 2014
suitable work termination. The hearing representative found OWCP met its burden of proof to
terminate compensation for refusal of suitable work.
LEGAL PRECEDENT
5 U.S.C. § 8106(c) provides in pertinent part, “A partially disabled employee who …
(2) refuses or neglects to work after suitable work is offered ... is not entitled to compensation.”
It is OWCP’s burden to terminate compensation under section 8106(c) for refusing to accept
suitable work or neglecting to perform suitable work.3 To justify such a termination, OWCP
must show that the work offered was suitable.4 An employee who refuses or neglects to work

3

Henry P. Gilmore, 46 ECAB 709 (1995).

4

John E. Lemker, 45 ECAB 258 (1993).

4

after suitable work has been offered to him has the burden of showing that such refusal to work
was justified.5
With respect to the procedural requirements of termination under section 8106(c), the
Board has held that OWCP must inform appellant of the consequences of refusal to accept
suitable work, and allow appellant an opportunity to provide reasons for refusing the offered
position.6 If appellant presents reasons for refusing the offered position, OWCP must inform the
employee if it finds the reasons inadequate to justify the refusal of the offered position and afford
appellant a final opportunity to accept the position.7
ANALYSIS
In the present case, the employing establishment offered appellant a full-time position as
a customer care agent. The position was primarily sedentary, with computer keyboarding and
the ability to stand as needed. The second opinion physician, Dr. Ha’Eri, found that appellant
was capable of performing the duties of the position. In his February 5, 2014 report, he provided
a complete factual and medical background. While Dr. Ha’Eri indicated that appellant had a
degenerative cervical condition that was permanently aggravated by the employment injury, he
reviewed the duties of the offered position and found appellant could perform the job. The
Board notes that appellant had argued that the accepted conditions should include permanent
aggravation of the cervical condition. As to whether an offered position is medically suitable, it
is well established OWCP must consider preexisting and subsequently-acquired medical
conditions, as well as employment-related conditions.8 The issue is not whether a condition is
employment related or not, but whether appellant can perform the duties of the offered position.
Dr. Ha’Eri provided an opinion that appellant could perform the position based on appellant’s
current condition.
Appellant submitted an April 3, 2014 report from Dr. Darakjian, who opined that
appellant could not perform the job. Dr. Darakjian does not provide a rationalized medical
opinion on the issue. Rationalized medical opinion evidence is medical evidence that is based on
a complete factual and medical background, of reasonable medical certainty, and supported by
medical rationale explaining the opinion.9 Dr. Darakjian refers to the prescribed pain medication
and asserts that it made appellant drowsy. In this regard, he makes no mention of the toxicology
reports that he had ordered in this case. The March 17, 2014 report, for example, did not show
the presence of any prescription drugs, but did show other substances. Dr. Darakjian does not
clearly explain his opinion in light of these findings, or otherwise provide a clear explanation as
to why prescribed medication would prevent appellant from performing the offered position. As
to the opinion that appellant could not physically perform the position, Dr. Darakjian provides no
5

Catherine G. Hammond, 41 ECAB 375, 385 (1990); 20 C.F.R. § 10.517(a).

6

Maggie L. Moore, 42 ECAB 484 (1991); reaff’d on recon., 43 ECAB 818 (1992).

7

Id.

8

Janice S. Hodges, 52 ECAB 379 (2001).

9

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

5

additional explanation or medical rationale. The position was a very light-duty, sedentary
position that did not require continuous typing and would allow appellant to stand as necessary.
The Board finds that the weight of the medical evidence rests with Dr. Ha’Eri in this
case. Dr. Ha’Eri provided a rationalized medical opinion based on a complete background that
appellant could perform the duties of the offered position. The position of customer care agent
was medically suitable based on the weight of the medical evidence.
OWCP followed its procedures and advised appellant that it found the job offer to be
suitable, and provided appellant an opportunity to accept the position or provide valid reasons for
refusing the position. In addition, it advised appellant of 5 U.S.C. § 8106(c)(2) and the
consequences for refusing an offer of suitable work. Appellant provided a statement that he felt
the SOAF had incorrectly identified the period he worked as a supervisor. The issue in the case
was whether appellant currently had the ability to perform the duties of the selected position.
Dr. Ha’Eri was provided a proper background for this issue and as noted above, provided a
rationalized medical opinion on the issue. OWCP properly advised appellant that his reasons for
refusing the offered position were not considered valid, and he had another 15 days to accept the
position.
Following the July 16, 2014 suitable work termination, appellant submitted an August 28,
2014 report from Dr. Darakjian. Dr. Darakjian reiterates his opinion without providing
additional medical rationale or remedying the deficiencies noted above in his April 3, 2014
report. The weight of the evidence, for the reasons discussed, remained with the second opinion
physician, Dr. Ha’Eri.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and schedule award benefits under 5 U.S.C. § 8106(c)(2).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 3, 2015 is affirmed.
Issued: December 24, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

